DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Disposition of Claims
 Claims 1-20 are pending and rejected.
Priority
Applicant’s claim for foreign priority under 35 U.S.C. § 119 (a) – (d) is acknowledged. Applicant, however, has not complied with one or more conditions for receiving the benefit of the foreign filing date under 35 U.S.C. § 119 (a) – (d) as follows:
The disclosure of the invention in the foreign application and in the later-filed application (i.e., the instant application) must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the foreign application, German Application No. DE 202017101248.4, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. The specific limitations lacking support are:
“identifying, via the heat press application, the heat press” in Claim 8;
“verifying, via the heat press application, a user identification” in Claim 8;
“receiving one or more heat press operation completion data values from the heat press, and displaying, via a user interface of the heat press application on the mobile device, the one or more heat press operation completion data values to the user” in Claim 9;
“wherein the database is a cloud database server” in Claim 10;
“the user selecting one or more of a substrate information, a brand information, a media information, and a baseplate information; calculating one or more of a time range and a temperature range based on the selection and data stored on a backend server via the heat press application; and displaying one or more of the time range and the temperature range to the user via a user interface of the heat press application” in Claim 11;
“displaying one or more of a time range and a temperature range includes indicating the one or more of the time range and the temperature range via sliders” in Claim 12;
“selecting a desired temperature and a desired time from one or more of a time range and a temperature range” in Claim 13;
“selecting a desired language for a user interface of the heat press” in Claim 15;
“receiving one or more of a substrate information, a brand information, a media information, and a baseplate size information via the wireless interface” in Claim 18;
“transmitting a heat press completion information via the wireless interface to the mobile device communicatively coupled to the heat press” in Claim 19; and
“storing one or more of a substrate information, a brand information, a media information, and a baseplate size information, the one or more operating parameters, and a heat press completion information on a memory of a controller of the heat press” in Claim 20.
Accordingly Claims 8-15 & 18-20 are not entitled to the benefit of the foreign priority date of March 6, 2017 and therefore have an effective filing date of October 9, 2017.
Drawings
The drawings are objected to for the following informalities: 
Failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both "actuating button" in Paras. [0046], [0049], [0055] & [0062] and "random access memory" in Para. [0048].
Failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both "actuating button" in Paras. [0046], [0049], [0055] & [0063] and "read-only memory" in Para. [0048].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (hereinafter "Robinson '980") (US 2018/0036980) in view of Robinson et al. (hereinafter "Robinson '816") (US 2016/0250816).
Regarding Claim 18, Robinson ‘980 discloses a method for operating a heat press (Fig. 12A, a method for operating a press 400; [0078]), comprising:
providing the heat press (Fig. 12A, the press 400; [0078]) for application of prints as heat transfers (Fig. 12A, the press 400 applies indicia to a garment; [0082]), comprising:	a socket (Fig. 12A, a socket assembly comprising a base frame 404 and a support head 406; [0078]) having a lever portion (Fig. 12A, a handle 410; [0078]) pivotable towards a lower portion (Figs. 12A & 12B, the handle 410 pivots around a rotational center 412 toward a base frame 404 of the socket 
Regarding Claim 19, Robinson ‘980 discloses a method for operating a heat press (Fig. 12A, a method for operating a press 400; [0078]), comprising:
providing the heat press (Fig. 12A, the press 400; [0078]) for application of prints as heat transfers (Fig. 12A, the press 400 applies indicia to a garment; [0082]), comprising:	a socket (Fig. 12A, a socket assembly comprising a base frame 404 and a support head 406; [0078]) having a lever portion (Fig. 12A, a handle 410; [0078]) pivotable towards a lower portion (Figs. 12A & 12B, the handle 410 pivots around a rotational center 412 toward a base frame 404 of the socket assembly; [0078]);	a base plate (Fig. 12A, a lower platen 402; [0078]) fastenable to the lower portion of the socket (Fig. 12A, the lower platen 402 is mounted on the base frame 404; [0078]);
Regarding Claim 20, Robinson ‘980 discloses a method for operating a heat press (Fig. 12A, a method for operating a press 400; [0078]), comprising:
providing the heat press (Fig. 12A, the press 400; [0078]) for application of prints as heat transfers (Fig. 12A, the press 400 applies indicia to a garment; [0082]), comprising:	a socket (Fig. 12A, a socket assembly comprising a base frame 404 and a support head 406; [0078]) having a lever portion (Fig. 12A, a handle 410; [0078]) pivotable towards a lower portion (Figs. 12A & 12B, the handle 410 pivots around a rotational center 412 toward a base frame 404 of the socket assembly; [0078]);	a base plate (Fig. 12A, a lower platen 402; [0078]) fastenable to the lower portion of the socket (Fig. 12A, the lower platen 402 is mounted on the base frame 404; [0078]);	a heatable counter plate (Fig. 12A, an upper platen 408, wherein the upper platen 408 is heated; [0078] & [0080]) pivotable towards the base plate (Fig. 12A, the upper platen 408 is lowered toward the .
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (hereinafter "Robinson '980") (US 2018/0036980) in view of Robinson et al. (hereinafter "Robinson '816") (US 2016/0250816) and Sorenson et al. (hereinafter "Sorenson") (US 2015/0312964).
Regarding Claim 8, Robinson ‘980 discloses a method for operating a heat press (Fig. 12A, a method for operating a press 400; [0078]), comprising:
providing the heat press (Fig. 12A, the press 400; [0078]) for application of prints as heat transfers (Fig. 12A, the press 400 applies indicia to a garment; [0082]), comprising:	a socket (Fig. 12A, a socket assembly comprising a base frame 404 and a support head 406; [0078]) having a lever portion (Fig. 12A, a handle 410; [0078]) pivotable towards a lower portion (Figs. 12A & 12B, the handle 410 pivots around a rotational center 412 toward a base frame 404 of the socket assembly; [0078]);	a base plate (Fig. 12A, a lower platen 402; [0078]) fastenable to the lower portion of the socket 
Regarding Claim 9, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 8. Robinson ‘980 further discloses receiving one or more heat press operation completion data values from the heat press (Figs. 11, 12A & 14, the mobile phone 302b receives usage information from the wireless transceiver 612 of the heat press 400; [0065] & [0096]), and displaying, via a user interface of the heat press application on the mobile device, the one or more heat press operation completion data values to the user (Fig. 11, a user interface 314 of the mobile phone 302b displays the usage information to the user 301; [0065]).
Regarding Claim 10, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 9. Robinson ‘980 further discloses storing the one or more operating parameters and the one or more heat press operation completion data values in the database (Fig. 11, the press settings and the usage information are stored on the database 322; [0070] & [0096]) 
wherein the database is a cloud database server (Fig. 11, the database 322 is a cloud-based server; [0067]).
Regarding Claim 11, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 8. teaches wherein determining the one or more operating parameters includes the user selecting one or more of a substrate information (Fig. 32, the user input is a type of food item; [0246]), a brand information, a media information, and a baseplate information;
calculating one or more of a time range (a preset time; [0244]) and a temperature range (a preset cooking temperature; [0251]) based on the selection and data stored on a backend server via the heat press application (Fig. 28, an appliance control engine 422 of the appliance control application 108 determines a preset time and preset cooking temperature based on the user selection; [0244]); and
displaying one or more of the time range and the temperature range to the user via a user interface of the heat press application (Fig. 47, a temperature display 954 and a cook timer 963 are displayed to a user via an interface 800; [0316] & [0319]).
Regarding Claim 12, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 10. Sorenson further teaches wherein displaying one or more of a time range and a temperature range includes indicating the one or more of the time range and the temperature range via sliders (Fig. 43, a target cooking plate temperature is indicated by a slidable target cooking plate temperature selection button 904; [0302]).
Regarding Claim 13, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 10. Sorenson further teaches wherein determining the one or more operating parameters further includes selecting a desired temperature and a desired time from one or 
Regarding Claim 14, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 8. Robinson ‘980 further discloses wherein the wireless communication is established via a radio interface on the mobile device and a radio interface on the heat press (Figs. 11, 12A & 14, the wireless transceiver 614 of the press 400 and the transceiver 312 are Bluetooth; [0069] & [0096]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (hereinafter "Robinson '980") (US 2018/0036980) in view of Robinson et al. (hereinafter "Robinson '816") (US 2016/0250816) and Sorenson et al. (hereinafter "Sorenson") (US 2015/0312964) as applied to Claim 8 above, and further in view of Fusion Operator's Manual, Stahls' Hotronix, Pages 1-24, hereinafter "Fusion".
Regarding Claim 15, Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, discloses the method of Claim 8. Robinson ‘980 further discloses a user interface of the heat press (Figs. 12A & 14, a touchscreen interface of a display 610 of the controller 600 of the press 400; [0093]). Robinson ‘980, as previously modified by Robinson ‘816 and Sorenson, fails to explicitly disclose selecting a desired language for the user interface of the heat press.
However, Fusion, in the art of heat presses, teaches a method for operating a heat press (a method of operating a heat press; Page 6), comprising:	a user interface (a touch screen; Page 4); and	selecting a desired language for the user interface of the heat press (a user selects a desired language from the touch screen; Page 17).	The advantage of a desired language option on the user interface is to ship the heat press globally without any reprogramming..
Claim Claims 1-5 & 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fusion Operator's Manual, Stahls' Hotronix, Pages 1-24, hereinafter "Fusion" in view of Woods (US 2008/0196836) and Sorenson et al. (hereinafter "Sorenson") (US 2015/0312964).
Regarding Claim 1, Fusion discloses a heat press (a heat press; Page. 2, Numeral 2) for application of prints as heat transfers (Fig. 12.2, the heat press applies applications to garments; Page 19, Para. 4), comprising:
a base plate (Parts Guide, a lower platen 43; Pages 20-21);	a heatable counter plate (Parts Guide, a heat platen 45; Pages 20-21); and	a control unit (Parts Guide, a touch screen controller 49; Pages 20-21) including executable instructions stored in non-transitory memory (Fig. 2.2 & Parts Guide, a GUI of the touch screen controller 49 has software and memory; Page 7, Para. 1) for one or more operating parameters (Fig. 3.1, the memory has print settings including a target temperature; Page 8, Paras. 2 & 11), and adjusting one or more actuators of the heat press based on the one or more operating parameters (Fig. 3.5 & Parts Guide, a heat of the heat platen 45 is adjusted based on the print settings including the target temperature; Page 8, Para. 11); and	wherein the control unit allows a user selection of a specific type of job (Fig. 3.2 & Parts Guide, the GUI of the touch screen controller 49 allows an operator to select from a plurality of presets; Page 8, Para. 2) and access to a database that includes tested combinations of heat press operation data (Fig. 3.2 & 5.5, the GUI of the touch screen controller 49 allows an operator access to a menu of the plurality of presets wherein the plurality of presets are saved (i.e., a dataset) on the memory and therefore 
Regarding Claim 2, Fusion, as previously modified by Woods and Sorenson, discloses the heat press of Claim 1. Fusion further discloses wherein the control unit includes further instructions for operating the heat press in one or more of an open-loop manner and a closed-loop manner (Fig. 3.2 & Parts Guide, the GUI of the touch screen controller 49 allows an operator to select from a plurality of presets and therefore is operating in an open-loop manner; Page 8, Para. 2).
Regarding Claim 3, Fusion, as previously modified by Woods and Sorenson, discloses the heat press of Claim 1. Fusion further discloses wherein the one or more parameters include the temperature of the counter plate, the contact pressure between the base plate and the counter plate, and the duration of the contact pressure applied (Fig. 3.1, the print settings includes a temperature, a print pressure, and a timer; Page 8, Para. 2).
Regarding Claim 4, Fusion, as previously modified by Woods and Sorenson, discloses the heat press of Claim 1. Fusion further discloses wherein the control unit includes a display (the touch screen controller 49 includes a touch screen; see Page 4, top right Figure).
Regarding Claim 5, Fusion, as previously modified by Woods and Sorenson, discloses the heat press of Claim 1. Woods further teaches wherein the control unit has at least one actuating button, and wherein the actuating button is formed as a push button (Fig. 9, the console 200 has a keypad 204; [0082]).
Regarding Claim 7, Fusion, as previously modified by Woods and Sorenson, discloses the heat press of Claim 2. Sorenson further teaches wherein the wireless interface is a radio interface (Fig. 27, the wireless communication device 408 is Bluetooth; [0209] & [0215]).
Regarding Claim 8, in the alternative, Fusion discloses a method for operating a heat press (a method of operating a heat press; Page 6), comprising:


Regarding Claim 9, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 8. Sorenson further teaches receiving one or more heat press operation completion data values from the heat press (Fig. 32, at operation 696, the appliance control application 
Regarding Claim 10, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 9. Sorenson further teaches storing the one or more operating parameters and the one or more heat press operation completion data values in a cloud database server communicatively coupled to the mobile device (Fig. 28, a data management engine 424 of the appliance control application 108 stores the user selection and the cooking plate temperature on a remote server; [0206]).
Regarding Claim 11, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 8. Sorenson further teaches wherein determining the one or more operating parameters includes the user selecting one or more of a substrate information (Fig. 32, the user input is a type of food item; [0246]), a brand information, a media information, and a baseplate information;
calculating one or more of a time range (a preset time; [0244]) and a temperature range (a preset cooking temperature; [0251]) based on the selection and data stored on a backend server via the heat press application (Fig. 28, an appliance control engine 422 of the appliance control application 108 determines a preset time and preset cooking temperature based on the user selection; [0244]); and
displaying one or more of the time range and the temperature range to the user via a user interface of the heat press application (Fig. 47, a temperature display 954 and a cook timer 963 are displayed to a user via an interface 800; [0316] & [0319]).
Regarding Claim 12, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 10. Fusion further discloses wherein displaying one or more of a time 
Regarding Claim 13, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 10. Sorenson further teaches wherein determining the one or more operating parameters further includes selecting a desired temperature and a desired time from one or more of a time range and a temperature range (a cooking configuration containing a target cooking plate temperature and a cooking time are selected and adjusted by the user; [0281]).
Regarding Claim 14, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 8. Sorenson further teaches wherein the wireless communication is established via a radio interface on the mobile device and a radio interface on the heat press (Figs. 27 & 28, the network configuration engine 420 of the mobile computing device 106 and the wireless communication device 408 of the cooking appliance 102 communicate via Bluetooth; [0225]).
Regarding Claim 15, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 8. Fusion further discloses selecting a desired language for a user interface of the heat press (Fig. 10.2, the operator selects a desired language for the GUI of the heat press; Page 17).
Regarding Claim 16, Fusion discloses a method for operating a heat press (a method of operating a heat press; Page 6), comprising:
providing the heat press (a heat press; Page. 2, Numeral 2) for application of prints as heat transfers (Fig. 12.2, the heat press applies applications to garments; Page 19, Para. 4), comprising:	a base plate (Parts Guide, a lower platen 43; Pages 20-21);	a heatable counter plate (Parts Guide, a heat platen 45; Pages 20-21); and
Regarding Claim 17, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 16. Sorenson further teaches wherein the wireless interface is a radio interface (Fig. 27, the wireless communication device 408 is Bluetooth; [0209] & [0215]), and wherein the one or more operating parameters include the temperature of the counter plate of the heat press (the cooking configuration data is a target cooking temperature of a top cooking plate 380 of the cooking appliance 102; [0201]), the contact pressure applied to the base plate, and the duration of the contact pressure applied.
Regarding Claim 18, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 16. Sorenson further teaches receiving one or more of a substrate information, a brand information, a media information, and a baseplate size information via the wireless interface (Fig. 27, the cooking appliance 102 receives a type of food item via the wireless communication device 408; [0246]).
Regarding Claim 19, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 16. Sorenson further teaches displaying the one or more operating parameters via a display of the heat press (Fig. 18, the cooking configuration data is displayed on a display screen 332; [0154]), and transmitting a heat press completion information via the wireless interface to the mobile device communicatively coupled to the heat press (Figs. 27 & 28, the wireless communication device 408 transmits a cooking plate temperature to a mobile computing device 106 wireless coupled to the cooking appliance 102; [0260]).
Regarding Claim 20, in the alternative, Fusion, as previously modified by Woods and Sorenson, discloses the method of Claim 16. Sorenson further teaches storing one or more of a substrate information, a brand information, a media information, and a baseplate size information, the one or more operating parameters, and a heat press completion information on a memory of a controller of the heat press (Figs. 27 & 29, a type of food item, the cooking configurations and a cooking plate .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fusion Operator's Manual, Stahls' Hotronix, Pages 1-24, hereinafter "Fusion" in view of Woods (US 2008/0196836) and Sorenson et al. (hereinafter "Sorenson") (US 2015/0312964) as applied to Claim 1 above, and further in view of Cinder Sensing Cooker Instruction Manual, (August 9, 2016), Palate Home Inc., Pages 1-3, hereinafter "Cinder".
Regarding Claim 6, Fusion, as previously modified by Woods and Sorenson, discloses the heat press of Claim 1. Fusion, as previously modified by Woods and Sorenson, fails to explicitly disclose wherein the control unit has at least one rotary button, optionally the at least one rotary button being a joined rotary-push button.
However, Cinder, in the art of heated presses, teaches a heat press (a cooker; Page 15), comprising:	a base plate (Fig. on Page 15, a lower cooking plate F; Page 16);	a heatable counter plate (Fig. on Page 15, a upper cooking plate F; page 16);	a control unit (Fig. on Page 15, a control unit comprising a control knob B, a user interface LCD and a wireless connectivity indicator light; Page 14); and	wherein the control unit has at least one rotary button (Fig. on Page 15, a control knob B; Page 14), optionally the at least one rotary button being a joined rotary-push button (Fig. on Page 15, the control knob B is rotatable and depressible; Pages 22 & 23).	The advantage of the control unit with a rotatable and depressible control knob is to manually adjust the temperature of the heat plate when the mobile device is out of signal range of the heat plate (Cinder; Page 20).	Therefore, it would have been obvious before the effective filing date of the claimed invention 
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed August 25, 2021, with respect to the objection to Claim 1 have been fully considered and are persuasive in light of amendments to the claims.
The objection to Claim 1 has been withdrawn.
Applicant’s arguments, see Page 9, filed August 25, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 3, 9-13 & 17 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 3, 9-13 & 17 have been withdrawn.
Applicant’s arguments, see Pages 9-11, filed August 25, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-7 & 16-17 over Robinson '980 in view of Robinson '816 and Cinder have been fully considered and are persuasive.
The rejections under 35 U.S.C. § 103 of Claims 1-7 & 16-17 over Robinson '980 in view of Robinson '816 and Cinder have been withdrawn.
Applicant’s arguments, see Pages 9-11, filed August 25, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 8-15 & 18-20 over Robinson '980 in view of Robinson '816, Sorenson & Fusion have been fully considered and are not persuasive.
As detailed above, limitations of Claims 8-15 & 18-20 lacks support in the foreign application to which this instant application claims priority and are therefore are not entitled to the foreign filing date of March 6, 2017 and instead have the effective filing date of October 9, 2017. Consequently, the 
Applicant’s arguments, see Pages 9-11, filed August 25, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-20 over Fusion in view of Woods, Sorenson & Cinder have been fully considered and are not persuasive.
As detailed above, the touchscreen controller allows an operator access to a menu of the plurality of presets wherein the plurality of presets are saved on the memory and therefore constitutes a database.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725